department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny tax_exempt_and_government_entities_division date release number ae legend org organization name xx date address address org address taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia july 20xx certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated may 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations exempt from federal_income_tax under sec_501 of the internal_revenue_code are required to operate for charitable education or other exempt purposes organizations are not operated exclusively for exempt purposes if the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals of the organization see sec_1_501_c_3_-1 during 20xx 20xx and 20xx we have determined that your net_earnings inured to the benefit of your founder through a series of transactions including the appropriation of a government grant cash withdrawals and personal checks to your founder which were recorded as loans which do not appear to be bona-fide and were not contemporaneously recorded as expenditures of salary or compensation the payment of auto and other personal expenses of the founder excessive rental payments to the founder and reimbursement to the founder for unsubstantiated expenses the funds inuring to your founder were substantial in comparison to your total assets and activities and were multiple or repeated during the years you have not implemented safeguards to prevent a recurrence of funds inuring to your founder as such you have not operated exclusively for exempt purposes and have operated for the benefit of private interests of individuals in contravention of the requirements of sec_1 c - d ii contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code lf you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely nanette m downing acting director eo examinations letter catalog number 34198j internal_revenue_service tax_exempt_and_government_entities_division s dearborn chicago il department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact telephone number contact fax number certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code final you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance 1s not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a letter rev catalog number 34809f petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter contact you if you write please provide a telephone number and the most convenient time to call if we need to thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f department of the ‘treasury - internal_revenue_service iaonan 886a name of taxpayer org ein explanation of items schedule no or exhibit year period ended december 20x x december 20xx december 20x x legend org organization name state state ra co-10 cpa cpa bm 3rp bm-1 qth co-1 5th xx date address address fdn-1 fdn-2 co-2 gth co-3 co-4 7th gt gt g companie sec_1 founder co-5 co-6 co-7 co-8 city city ra-1 co-9 issue whether org’s tax exempt status under sec_501 should be revoked because it is not operated exclusively for tax exempt purposes and its net_earnings inure to the benefit of its founder fdn-1 facts org org was recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and issued an advance_ruling letter in may 19xx org was recognized as a public charity under sec_509 by letter dated april 20xx fdn-1 is the president and founder of org the examination was initiated as part of a compliance project to review loans to officers directors and trustees fdn-1 started org in january 19xx with children in a leased store front building located at address city state in 19xx fdn-1 purchased the store front next door located at address city state and in 20xx she purchased both address and address city state org is open from am to pm and provides services to children aged through years org maintains two bank accounts one at co-1 in city state and one at co-2 in city state income sources of funds org reported in its financial statements the following five categories of income 20xx 20xx 20xx income tuition income program income income food income grant other income total form 886-arev department of the treasury - internal_revenue_service page -1- eae sec_86a department of the vreasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended december 20x x december 20xx december 20x x tuition income tuition income represented fees paid to enable children to attend org with percent private pay and percent paid_by state department of human services tuition as of july 20xx was dollar_figure per week or dollar_figure per week for children who are not fully potty trained program income program income represented funds received from the board_of education of the city of city org received two payments of dollar_figure through the pre- kindergarten program to provide services to enhanced services to children enrolled in pre-kindergarten programs for children income food org received funds as a participant in the child and adult care food program of the state state board_of education the sponsoring_organization was co-3 and copies of the cancelled checks were secured through summons to verify the income see exhibit a-1 a-2 and a-3 ona monthly basis a check was issued in the name of both org preschool and fdn-1 co-3 paid org dollar_figure in 20xx of which fdn-1 deposited dollar_figure into the co-1 account and dollar_figure into the co-2 account food program checks totaling dollar_figure were not deposited into org’s accounts but instead were cashed by fdn-1 in 20xx and 20xx fdn-1 did not deposit any of the proceeds from the food program which totaled dollar_figure and dollar_figure respectively but instead cashed the checks dn-1 stated in an interview on may 20xx that after she cashed the checks she took a portion for rent a portion for utilities and used the rest for food and other bills no documentation such as receipts or a log were provided as to how the cash was expended the total_amounts of the cashed checks were entered into org’s general ledger as income at the end of each year as cash per fdn-1 income grant in 20xx org received a grant of dollar_figure from the state department of commerce and community affairs the purpose of the grant was for expenses associated with the expansion of the child_care_facility the grant paperwork indicates that org stated that fdn-1 would cover expansion costs in excess of dollar_figure out of pocket the close out paperwork for the grant states that approximately dollar_figure in local funds was expended in excess of the dollar_figure grant the grant period was from july 20xx to june 20xx the grant payment was received by org in august 20xx and deposited into the co-2 account on august 20xx on august 20xx check number was written to fdn-1 for dollar_figure see exhibit b the amount was not reported as compensation to fdn- l form 886-arev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service schedule no or explanation of items name of taxpayer org ein exhibit year period ended december 20xx december 20xnn december 20xn org also took out a dollar_figure loan in 20xx to pay for the same expansion further discussed below org provided a list of expenditures alleged to be related to the expansion of the daycare during 20xx and alleged the expenses totaled in excess of dollar_figure invoices and accepted contractor proposals for some but not all of the expenditures were provided documentation of payment was provided for a few of the invoices and proposals copies of money orders drafted from co- on cash were provided as evidence of payment copies of personal checks for and a money order drawn on fdn-1’s personal bank accounts to the order of ra-1 for plumbing work for org’s expansion were provided as follows check co-4 check co-1 check co-1 check co-1 check co-1 m o on co-1 account xx s xx kx xx t xx s xx dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure total expenses use of funds org’s expenses were analyzed as a part of the determination as to whether org was operating exclusively for a tax-exempt purpose the expense accounts were reviewed and the following expenditures do not appear to have been made in furtherance of org’s exempt purposes auto loan payments l‘dn-i entered into a sales agreement on november 20xx with co-5 to purchase a 20xx gmc denali for dollar_figuredollar_figure the purchase was to be financed with the financed price being dollar_figure and monthly payments of dollar_figure the sales_tax transaction return asks is the sale exempt from tax and includes a space to indicate that the car was sold to an exempt_organization which is not indicated during the calendar years 20xx 20xx and 20xx org made the monthly payments and paid out dollar_figure in 20xx dollar_figure in 20xx and dollar_figure in 20xx see exhibit c-1 c-2 and c-3 documentation of business use for 20xx 20xx and 20xx consisted of a brief handwritten list of each month of the year with a statement that between dollar_figure to dollar_figure was spend per week for gas and between miles were driven per week see exhibit c-4 c-5 and c-6 no mileage log was provided with specific dates miles driven and locations of travel no receipts were provided and form 886-a crev department of the treasury - internal_revenue_service page -3- have 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended december 20nx december 20xnx december 20xnx no business_purpose for_the_use_of the vehicle was provided the amounts were not reported as compensation to fdn-1 excess rental payments org entered into a commercial lease agreement with fdn-1 for four years commencing on august 20xx and ending august 20xx the property rented was address according to the lease annual rent was to be dollar_figure see exhibit d-1 org entered into a subsequent rent starting september 20xx according to the lease annual rent was to be dollar_figure there was no appraisal of the fair_market_value of the rental but org provided a letter from a development company that a building in the neighborhood which was big_number square feet would rent for dollar_figure per month dollar_figure per square feet see exhibit d-2 d-3 the actual payments recorded as rent in the general ledger totaled dollar_figure in 20xx dollar_figure in 20xx and dollar_figure in 20xx see exhibit d-4 d-5 and d-6 no forms 1099-misc were issued to fdn-1 to report the rental income fdn-1 reported rental income of dollar_figure per year on her personal form sec_1040 for 20xx 20xx and 20xx which is the equivalent of dollar_figure monthly rent state facility fund loan in 20xx org granted a mortgage to the state facilities fund for dollar_figure also for the purpose of expanding the day care according to the agreement the monthly payment was s and the loan term was five years the purpose of the loan was to make improvements to the day care facilities org made payments toward the loan of dollar_figuredollar_figure in 20xx dollar_figuredollar_figure in 20xx and dollar_figuredollar_figure in 20xx see exhibit e-1 e-2 and e-3 it is unknown how the original loan proceeds were used by org leasehold improvements org’s general ledger for 20xx shows expenses for leasehold improvements totaling dollar_figuredollar_figure see exhibit f-1 org’s form_990 for the 20xx year shows capitalized expenses of dollar_figuredollar_figure for windows org made payments totaling dollar_figuredollar_figure to co-6 org also made a payment of dollar_figuredollar_figure to fdn-1 by a check with a memo line reading reimbursement for new windows org provided a proposal to org from co-6 proposing to install new windows and doors at a total cost of dollar_figure the proposal is signed by fdn- with a note date to start - april 20xx no further documentation of the cost was provided nor was any explanation of the excess reimbursement to fdn-1 in the amount of dollar_figure agreed cost per accepted proposal less the amount_paid by org less the balance of agreed cost the excess_amount was not reported as compensation to fdn-1 credit card payments form 886-a rev department of the treasury - internal_revenue_service page -4- bora 886a department of the ‘l'reasury - internal_revenue_service schedule no or explanation of items name of taxpayer org ein _ exhibit year period ended december 20xx december 20xx december 20xnx org had credit cards with co-7 and co-8 fdn-1 stated in a may 20xx interview that the co-7 card was used for preschool materials and the co-8 card was used for pre-school items and 20xx expenses org provided no documentation that the balances represented day care expenditures org provided statements for the 20xx year only the beginning balance for january 20xx for co-7 was dollar_figure which represented purchases only and the ending balance in december 20xx was dollar_figure the beginning balance for january 20xx for co-8 was dollar_figure which included purchases and cash advances and the ending balance in december 20xx was dollar_figure the statements show that the balances were only negligibly reduced due to finance_charges late fees and over limit fees org made payments totaling dollar_figure in 20xx dollar_figure in 20xx and dollar_figure in 20xx to co-7 org made payments totaling to co-8 dollar_figure in 20xx dollar_figure in 20xx and dollar_figure in 20xx see exhibit g-1 g-2 and g- unsubstantiated expenses all of the expense accounts of the general ledger were reviewed for 20xx 20xx and 20xx checks written to fdn-1 as payee were noted in the ledger accounts of program expense professional fees supplies fundraising expense repairs maintenance food and miscellaneous see exhibit h-1 h-2 and h-3 in 20xx the amount totaled dollar_figure in 20xx the amount totaled dollar_figure and in 20xx the amount totaled dollar_figure most of the checks were written for amounts in even multiples of dollar_figure no documentation such as receipts were provided as to the business_purpose of the expenditures the amounts were not reported as compensation to fdn-1 checks included general ledger under officer salary the ledger account for officer salary account was reviewed check dated march 20xx was written to the order of fdn-1 for dollar_figure with administrative general entered into the general ledger check dated september 20xx was written to the order of co-9 apparently a home mortgage company for dollar_figure with co-9 for fdn-1 noted on the general ledger officer payroll of dollar_figure was transferred from salary account to officer salary account fdn-1 was issued a form_w-2 for wages of dollar_figure and the other officer fdn-2 was issued a form_w-2 for wages of dollar_figure the checks in the amounts of dollar_figure and dollar_figure were not included as wages on form_w-2 the initial form_990 filed with the ogden service_center june 20xx part v-a current officers directors trustees and key_employee reported compensation_for fdn-1 of dollar_figure the amended form_990 received by the ogden service_center october 20xx part v-a reported compensation_for fdn-1 of dollar_figure no forms 1099-misc were filed by org there were no records that authorized the additional salary to fdn-1 form 886-acrev department of the treasury - internal_revenue_service page -5- ae 886a department of the ‘treasury - internal_revenue_service schedule no or name of taxpayer explanation of items org ein exhibit year period ended december 20xx december 20xx december 20xx balance_sheet assets account receivable the forms reported the accounts_receivable from officers as follows xx beginning ending balance balance xx xx xx beginning ending beginning balance balance balance ending balance beginning balance ending balance the beginning balance for the 20xx year form_990 was dollar_figure while the ending balance was dollar_figure the accounts_receivable balance comprised of the total assets reported on org’s 20xx form_990 in 20xx the first time that the balance was zeroed out in 20xx and in 20xx the accounts_receivable account in the general ledger contained cash withdrawals from org’s two checking accounts and checks written to or on behalf of fdn-1 cpa a cpa who provided accounting services for org since the organization began was interviewed by telephone on april 20xx cpa stated the accounts_receivable were funds spent for personal purposes by fdn-1 and that she told fdn-1 she had to pay it back the bank account statements from the business checking account at co-1 were reviewed and cash withdrawals were noted the withdrawals were made at the co-10 in city state and several atm locations in city state and the south city area total withdrawals made were dollar_figuredollar_figure in 20xx dollar_figuredollar_figure in 20xx and dollar_figuredollar_figure in 20xx see exhibits i-1 i-2 and i-3 the bank account statements for the business checking account at co-2 were reviewed and cash withdrawals were also noted total withdrawals were made at several atm locations and at the co-10 in city state of dollar_figure in 20xx see exhibit i-4 nearly all of the cash withdrawals were in round hundred dollar amounts such as dollar_figure or dollar_figure the round hundred dollar amounts were reported as accounts_receivable from fdn-1 while the related bank fees appear to have been charged as an expense to the organization form 886-a rev department of the treasury - internal_revenue_service page -6- repay 886a department of the ‘treasury - internal_revenue_service schedule no or explanation of items name of taxpayer org ein exhibit year period ended december 20n'n december 20n'n december 20nn in addition checks were written to or on behalf of fdn-1 and recorded as accounts_receivable in the general ledger which totaled dollar_figuredollar_figure in 20xx dollar_figuredollar_figurein 20xx and dollar_figuredollar_figure in 20xx many of the checks were written for amounts in even multiples of dollar_figuredollar_figure see exhibit j-1 j-2 and j-3 the memo lines for a few checks state purposes including bonus supplies administrative and loan repayment however no documentation such as receipts was provided as to the purpose of the expenditures org provided a copy of board meeting minutes dated december 20xx which include the statement fdn-1 mention that hopefully she could see some reimbursement of her personal funds from when she started the company and the two expansion one in 19xx and 20xx every one agreed that maybe i should start some type of repayment from the company fdn-1 stated i will look into it sic org also provided a copy of board meeting minutes dated june 20xx which stated that fdn-1 requested that the board approve some type of repayment plan for reimbursement for my private funds from when the company first started bm-1 asked how do you want to go ahead with it about it and this is the way i would prefer to do it disbursements sic no further board meeting minutes discussing this issue were provided i like to start at least some cash withdrawals i’ve thought its okay just keep track of cash there were no promissory notes terms of repayment interest charged or balance approved by the board for amounts purportedly loaned to org by fdn-1 provided a list of expenses totaling over dollar_figure and an dollar_figure deposit into org’s account between 19xx and 19xx all allegedly paid_by fdn-1 on org’s behalf however only one invoice and no proof of payment by fdn-1 was provided in 20xx org’s attorney liabilities neither the forms nor the general ledger report any loans payable to fdn-1 excess_benefit transactions based on the above described transactions between fdn-1 and org the service is asserting that sec_4958 excise_taxes are proposes against fdn-1 in the following amounts withdrawals from bank accounts co- co-2 auto loan payments __20xx 20xx_-s --20xx dollar_figure dollar_figure dollar_figure form 886-a rev department of the treasury - internal_revenue_service page -7- born 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit yeat period ended december 20xx december 20xx december 20nx rent paid in excess of lease agreement leasehold improvements grant funds diverted to executive director checks written to or on behalf director and reported as receivables checks written to director- unsubstantiated expenses payments recorded as officer salary- not treated as compensation total law internal_revenue_code sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_a_-1 defines a private_shareholder_or_individual for sec_501 purposes as those persons having a personal and private interest in the activities of the organization ‘ sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit form 886-a rev department of the treasury - internal revenuc service page -8- royeen 886a department of the treasury - internal_revenue_service name of taxpayer org ein schedule no or exhibit year period ended december 20xx december 20xx december 20xx explanation of items the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states in part that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or z prevention of cruelty to children or animals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests fact patterns suggesting inurement also frequently suggest excess_benefit transactions between an exempt_organization and a disqualified_person under sec_4958 the recent regulations issued under sec_501 c at sec_1_501_c_3_-1 instruct the service to consider a variety of factors to determine whether revocation is appropriate when sec_4958 excise_taxes also apply form 886-acrev department of the treasury - internal_revenue_service page -9- eee sec_86a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended december 20xx december 20xx december 20xx a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes c whether the organization has been involved in multiple excess_benefit transactions with one or more persons d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction the commissioner has discretion to weight the factors depending on the particular situation but the latter two factors are weighted heavier only when the organization has taken preemptive steps to correct the excess_benefit_transaction before they were brought to the commissioner’s attention sec_1_501_c_3_-1 aili sec_1_501_c_3_-1 f iv example supposes that an organization’s founder diverts significant portions of the organization’s to pay personal expenses which reduces the funds available to conduct exempt activity over the course of multiple years the board_of trustees never authorized the organization to pay the founder’s personal expenses and takes no action to seek repayment or terminate the founder’s involvement with the organization the founder claims that the payments represent loans but no contemporaneous documentation exists and no payments of principal or interest were ever made to the organization based on the factors above the regulations contemplate that not only does the diversion of funds constitute an excess_benefit_transaction under sec_4958 but the prohibition against inurement has been violated and the organization no longer qualified as an organization described in sec_501 sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax form 886-amev department of the treasury - internal_revenue_service page -10- ie 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein schedule no or exhibit year period ended december 20xx december 20xx december 20xx imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 be kept at sec_1_6001-1 of the regulations states that the books_or_records required by this section shall all times available for inspection by authorized internal revenue officers or employees and shall the administration of any internal revenue law the contents thereof may be material be retained as long as in in accordance with the above cited provisions of the internal_revenue_code and treasury regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in 326_us_279 the united_states supreme court held that for an organization to qualify for tax exempt status the organization must be exclusively devoted to an exempt_purpose and the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes where an individual or small_group has exclusive control_over the management of the organization’s funds and is the principle recipient of the distributions of the organization prohibited inurement is strongly suggested see 86_tc_916 in 412_f2d_1197 ct_cl cert_denied 397_us_1009 an organization argued that the court should not find that form 886-a rev department of the treasury - internal_revenue_service page -11- coon 886a department of the ‘treasury - internal_revenue_service schedule no or explanation of items name of taxpayer org ein exhibit year period ended december 20xx december 20xn december 20xn the organization’s earnings inured to its founders since it had made some payments to him as repayments on a loan the organization could not however produce any documents evidencing the indebtedness the court concluded that the church had failed to meet its burden_of_proof that a part of the corporate earnings was not a source of benefit to private individuals in john marshall law school v united_states ct_cl the law school and the college paid for the founding family's automobiles education travel_expenses insurance policies and personal equipment the court determined that the expenditures_for the founding fumily were not ordinary and necessary expenses in the course of the law school's and the college's operations the court also held that the payment of such personal expenses for the founder's children by the law school provided direct and substantial benefit to the founder of the law school and his brother the court held that these payments constituted prohibited inurement of the law school's earnings to the founder and his brother parents of the children receiving the benefits in greg r vinikoor v commissioner tcmemo_1998_152 the tax_court held that whether a financial transaction constitutes a loan depends on all the facts and circumstances including whether there was a promissory note or other evidence_of_indebtedness interest was charged there was security or collateral there was a fixed maturity_date a demand for repayment was made any actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or the transferee reflected the transaction as a loan and the manner in which the transaction was reported for federal tax purposes in rameses school of san antonio texas v commissioner t c memo the tax_court held that a private school failed to qualify for exemption under sec_501 because it operated for the private benefit of its founder the tax_court stated factors highlighted of a prohibited relationship have included contro by the founder over the entity’s funds assets and disbursements use of entity moneys for personal expenses payments of salary or rent to the founder without any accompanying evidence or analysis of the reasonableness of the amounts and purported loans to the founder showing a ready private source of credit nearly all of these factors are present here government ’s position the sec_501 tax exempt status of org the organization should be revoked because it is not operated exclusively for tax exempt purposes an organization described in sec_501 must establish that no more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 form 886-a rev department of the treasury - internal_revenue_service page -12- name of taxpayer org ein barn 886a departement of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit year petiod ended december 20xnx december 20xnx december 20xx fdn-1 1s an officer director and a private_shareholder_or_individual because she is a person having a personal and private interest in the activities of the organization as defined in dollar_figure1 a -1 c cited above she is the founder and executive director of org fdn-1 has sole control_over the income disbursements and assets of the organization fdn-1 diverted org’s funds for her personal benefit as illustrated by the transactions described above fdn-1 diverted dollar_figure in grant funds in 20xx to herself purportedly for repayment of funds she claimed to have expended on the 20xx expansion of the day care facilities documentation of only dollar_figure in expenditures made from fdn-1’s personal account was provided the remaining dollar_figure was not shown to be expended for the ordinary and necessary expenses of the day care operations facilities fund has occurred in fdn-1’s claims regarding her claims that she expended personal funds for org’s expansion no mention of the dollar_figure in loan proceeds for the expansion received from the state as a matter of practice fdn-1 regularly cashed the checks from the food program instead of depositing them into org’s general accounts according to her statement in a may 20kx interview a portion was used for rent a portion for utilities and the rest for food and other bills a single journal entry at the end of each year recorded the amounts as income to org as cash per a fdn-1 no documentation of how the cash was expended was provided fdn-1 regularly used org’s funds to pay rent in excess of the dollar_figure per month owned under the lease agreement which she caused org to enter into with herself often times paying herself dollar_figure per month fdn-1 also used the organization’s funds to pay herself reimbursement dollar_figure in excess of the documented cost of installing new windows for org -dn-1 frequently wrote checks to herself for expenses for which there is no documentation to show they were day care related expenditures the checks are almost always written in even multiples of dollar_figurewhich does not give the impression that the reimbursements corresponded to genuine expenses of org fdn-1 also expended the organization funds for non exempt purposes including paying her personal expenses she used organization funds to pay the monthly auto loan for her personal automobile and there was no documentation of any business use of the vehicle two checks totaling dollar_figure including one which appears to be a personal mortgage payment were written to and for the benefit of fdn-1 in 20xx recorded as salary in the ledger and not included as wages in form_w-2 fdn-1 used org’s assets for her personal purposes according to the prior accountant she had advised fdn-1 to repay the organization all accounts_receivable funds used for personal purposes the hundreds of thousands of dollars recorded as accounts_receivable included form 886-a ev department of the treasury - internal_revenue_service page -13- orn 886a name of taxpayer org ein schedule no or exhibit year period ended december 20xx december 20xx december 20xx department of the ‘treasury - internal_revenue_service explanation of items repeated cash withdrawals many at a nearby casino and checks written to and for the benefit of fdn-1 these checks appear similar to the unsubstantiated expenses checks to fdn-1 both in the types of notations in the memo lines and the fact that many are for amounts in even multiples of dollar_figuredollar_figure the forms show the accounts_receivable balance owed from fdn-1 being zeroed out twice between 20xx and 20xx a dollar_figure accounts_receivable on december 20xx became dollar_figure in january 20xx and a dollar_figure accounts_receivable on december 20xx became dollar_figure in january in 20xx there is no internal control to ensure that funds were used for exempt purposes fdn-1 had free reign over the following e e e e e e e to deposit the income or not deposit the income pay the note on her personal vehicle establish rent to be paid to herself then pay herself more use org’s credit cards write checks for salary then not report on form_w-2 make cash withdrawals at any time write checks to herself with no documentation required and amount up receivables to org that disappear into thin air there is no record that the board members questioned fdn-1’s control the funds it appears they allowed her to spend org’s funds however she wished and were ’yes people who went along with fdn-1’s wishes to repay herself without question analysis under the factors laid out in sec_1_501_c_3_-1 supports the conclusion that revocation of the organization’s exempt status is appropriate in this case excise_taxes under lr c sec_4958 are concurrently proposed against fdn-1 in her capacity as a disqualified_person with regards to org and the same transactions described above example of the regulation the funds available for the organization’s activities before and after the transactions appears to have affected fdn-1 diverted thousands of dollars in cash withdrawals and payments of personal expenses from org yet only caused org to make the minimum payments on its outstanding credit card balances over dollar_figure in food program funds were received by org yet instead of depositing the funds in org’s accounts fdn-1 cashed them kept no records of how the funds were spent the size and scope of the transactions are substantial in relation to org’s exempt_activities the relative size of the total accounts owed by fdn-1 to the organization’s total assets as reported on org’s forms also weighs heavily against organization’s continued exempt status the situation is very similar to the excess_benefit transactions between fdn-1 and org multiplied and repeated during the years at issue no loan documentation exists nor is fdn-1 known to have made any payments of principle form 886-a rev department of the treasury - internal_revenue_service page -14- name of taxpayer org ein schedule no or exhibit year period ended december 20xx december 20xx december 20xx - 886a department of the ‘l'reasury - internal_revenue_service explanation of items or interest on the amounts recorded as accounts_receivable there were no internal controls in place the board did not question fdn-1’s management of org’s funds and no safeguards were put in place to prevent the occurrence of excess_benefit transactions no correction known to have been sought by or made to org although the accounts_receivable balances were twice zeroed out on org’s forms despite no evidence of repayment by fdn-1 in summary fdn-1 operated org more like a personal business than an exempt_organization fdn-1 had control_over org’s funds assets and disbursements made use of the funds for personal_use and made repayments for purported loans she made to the organization for which there was no documentation fdn-1 essentially appears to have had access to a zero interest line of credit with no promissory notes terms of repayment interest charged or balance approved by an informed board_of directors for purported loans between org and fdn-1 the income and assets of org inured to the benefit of fdn-1 the founder and president of the organization thus org was not operating exclusively for exempt purposes as required by sec_501 see rameses school of san antonio texas v commissioner t c memo 20xx-85 taxpayer’s position ina letter dated september 20xx org’s attorney provided the following positions with regard to the gmc automobile rental payments and the accounts_receivable e e e e the truck was purchased for use by the org the rental payments under the lease are dollar_figure per month and the rental payments have been substantially lower than market price in the area the amounts reflected as accounts_payable and distributed to fdn-1 are repayment of the loans advanced by her during org’s formative years but had not been properly reported an outside audit for the 20xx year showed that no funds were taken out by fdn-1 during that year rebuttal to taxpayer’s position the taxpayer has provided no documentation that the truck was purchased for use by org fdn-1 only reported the amount under the lease as rental income on her personal form sec_1040 for the years at issue org as lessee and in her individual capacity as lessor presumably fdn-1 had complete control_over the terms of the lease in addition fdn-1 signed the lease with org both as a representative of there is no contemporaneous documentation that fdn-1 made any loans or paid any of org expenses apart from personal checks and a money order totaling dollar_figure paid to a plumber for org’s expansion in 20xx no promissory notes records of interest accrued terms of repayment or form 886-a rev department of the treasury - internal_revenue_service page -15- department of the ‘treasury - internal_revenue_service flasvita ss6a name of taxpayer org ein schedule no or exhibit year period ended december 20xx december 20xx december 20x x explanation of items other documentation that bona_fide loans were transacted between org and fdn-1 was provided neither org’s general ledger nor its forms show any loans payable to fdn-1 many of the claimed expenses were purportedly paid from 19xx to 19xx yet no financial information has been provided for years prior to 20xx to document that fdn-1 has not previously been repaid or taken funds to repay herself for these claimed expenses the 20xx outside audit figures do not match the accounts_receivable figures reported on the forms for 20xx and 20xx in addition the accountant who performed the audit appears to have had his license suspended at the time for conspiracy to defraud the united_states by impeding the internal_revenue_service in summary the cash withdrawals by fdn-1 the payments to fdn-1 recorded as accounts_receivable and other_payments to or for fdn-1’s benefit as purported reimbursements for unsubstantiated business_expenses are amounts which inured to the benefit of fdn-1 and also constitute excess_benefit transactions within the meaning of internal_revenue_code sec_4958 analysis under sec_1 c -1 f demonstrates why revocation is appropriate in addition to the sec_4958 excise_taxes see also greg r vinikoor v commissioner t c memo 19xx-152 and foundling church of scientology v united_states 412_f2d_1197 ct_cl conclusion accordingly the organization’s status as an organization described under sec_501 should be revoked effective january 20xx because it did not operate exclusively for exempt purposes instead org’s assets inured to and served the private interests of its founder fdn-1 further the organization failed to comply with sec_6001 and sec_6033 and has not established that it corporate_income_tax return should be filed for tax years ending december 20xx through december 20xx is observing the conditions required for the continuation of exempt status form_1120 u s form 886-acrev department of the treasury - internal_revenue_service page -16-
